Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 5, 2018

                                       No. 04-17-00604-CR

                                    Markus Lorenzo SCOTT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5941
                      The Honorable Laura Lee Parker, Judge Presiding


                                         ORDER

       On April 5, 2018, this court advised Appellant that his court-appointed counsel filed an
Anders brief stating there are no meritorious issues to raise on appeal. See Anders v. California,
386 U.S. 738 (1967).
       We advised Appellant that if he wished to file a pro se brief, he must do so by May 21,
2018. After this court received no response from Appellant for over two months, on July 26,
2018, we set this case for submission.
         On August 29, 2018, almost five months after our April 5, 2018 order, and more than
three months after the ordered deadline to file his brief, Appellant filed a motion for a ninety-day
extension of time to file a pro se brief. He did not provide a reasonable explanation for his
failure to respond to our April 5, 2018 order.
       Appellant’s motion for extension of time to file a pro se brief is DENIED.


       It is so ORDERED on September 5, 2018.
                                     PER CURIAM

ATTESTED TO: _____________________
             KEITH E. HOTTLE
             CLERK OF COURT